Citation Nr: 1647088	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-30 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals from a right arm fracture.

2.  Entitlement to service connection for obstructive sleep apnea (OSA).

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for right upper extremity peripheral neuropathy.

7.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1984 to October 1984 and active service in the Marine Corps from April 1987 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016 regarding his service connection claim for residuals from a right arm fracture and OSA.  A transcript of that hearing is of record.

The issues of service connection for a left knee disorder, a right hip disorder, a headache disorder, and right upper extremity peripheral neuropathy and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In his February 2016 testimony and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his service connection claim for residuals from a right arm fracture.

2.  Competent and credible medical and lay evidence makes it at least as likely as not (50 percent or greater) that the Veteran's OSA began in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for residuals from a right arm facture have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  OSA was incurred in active service.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at his February 2016 Board hearing, the Veteran expressly withdrew his appeal with regard to the issue service connection for residuals from a right arm fracture prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are negative for complaints, treatment, or diagnosis of OSA, or any other sleep or respiratory disorder.  

He was first evaluated for OSA in November 2011, and a polysomnography established OSA. 

At the February 2016 hearing, the Veteran credibly testified that he started having sleep problems during his active service in 1988 or 1989.  He testified that he did not have sleep problems prior to the onset.  He testified that because his symptoms progressively worsened, he had the sleep study performed in November 2011.

The Veteran's wife credibly testified that they started living together after their marriage in December 1987.  She testified that as soon as they started living together the Veteran stopped breathing in his sleep and sounded like someone was dying.  She also testified that the Veteran wakes up feeling unrefreshed.

The testimony of the Veteran and his wife are given great probative weight.  Both are competent to report symptoms of OSA, such as stopping breathing during sleep and daytime fatigue, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is no reason to doubt their credibility.  

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise. In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for OSA is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

The appeal of the claim of service connection for residuals from a right arm fracture is dismissed.

Service connection for OSA is granted.


REMAND

Regarding the Veteran's claims for service connection for a left knee disorder, a right hip disorder, a headache disorder, and right upper extremity peripheral neuropathy, and his claim for TDIU, in September 2015, the RO denied the claims.   The Veteran filed his notice of disagreement in October 2015, regarding the September 2015 rating decision.

This notice of disagreement is still pending, and a remand is required for a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues of service connection for a left knee disorder, a right hip disorder, a headache disorder, and right upper extremity neuropathy, and the issue of TDIU; if the benefits sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


